DETAILED ACTION
The action is responsive to the amendment filed on 08/02/2021. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Liu et al. (US Patent Pub. No. 20210255363 A1) discloses a system where labels are applied using a heuristic model and where a heuristic label quality detector applies a label quality score using a loss function, however the filing date of Liu is beyond the 12/29/2017 filing date of the instant application and thus Liu is not considered valid prior art.
Poddar et al. (US Patent Pub. No. 20200134331 A1) discloses a system where a label is applied to a training image and a second label is generated using machine learning algorithms where a difference between the labels is determined by a loss function, however the filing date of Poddar is beyond the 12/29/2017 filing date of the instant application and thus Poddar is not considered valid prior art.
Baughman et al. (US Patent Pub. No. 20150332157 A1) discloses applying labels to a data record, comparing labels of the data record and clustering data records based on the comparing.
Chickering (US Patent Pub. No. 20190130308 A1) discloses a system where labels assigned to data objects are compared to training labels using a loss function.
Roberts et al. (US Patent Pub. No. 20110246937 A1) discloses matching labels of data records to each other using heuristics.
However the features of determining a first label for a data record via a heuristic model, determining a second label via training based on the data records, in the event that the first and second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.